Citation Nr: 0740876	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Boston, Massachusetts, Regional Office (RO).  The RO denied 
the veteran's application to reopen his claim for service 
connection for schizophrenia.  The Veteran testified before 
the undersigned Veterans' Law Judge at a Travel Board hearing 
in May 2005.  In October 2005, the Board denied the 
application to reopen the claim for service connection for an 
acquired psychiatric disorder, to include schizophrenia.  

The veteran appealed the Board's October 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2007, the veteran and the Department of Veterans 
Affairs (VA) filed a Joint Motion for remand of the case to 
permit additional notice to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA), in accordance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In an order dated in 
September 2007, the Court granted the Joint Motion, vacating 
and remanding the October 2005 Board decision to permit the 
aforementioned notice and adjudication.  The appeal is 
therefore REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

It is noted that, in August 2006, the veteran filed with the 
RO a new claim to reopen his claim for entitlement to service 
connection for schizophrenia.  The regulation regarding what 
constitutes new and material evidence to reopen applicable to 
this new claim differs from that applicable to the claim that 
was the subject of the Joint Motion, which pertains to a 
claim filed prior to August 29, 2001, the effective date of 
the regulation change.  In any event the Joint Motion 
constitutes the law of the case regarding the disposition of 
the matter before the Board and a REMAND is required to 
effectuate the Court's order granting the Joint Motion.  


REMAND

In the instant case, the Board previously finally denied the 
claim for service connection for an acquired psychiatric 
disorder in November 1999 because no acquired psychiatric 
disorder was shown in service or within one year after 
separation therefrom, nor was such a disorder shown to be 
caused by any incident of service.  

The veteran's application to reopen this claim was received 
on August 22, 2001.  For claims filed prior to August 29, 
2001, such as the veteran's, new and material evidence [which 
is needed to reopen a finally denied claim] is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  

Therefore, to be new and material in this case, the evidence 
submitted to reopen the claim must bear directly and 
substantially on the matter of whether an acquired 
psychiatric disorder was shown in service or within one year 
thereafter, or was caused by an incident of service.  This is 
in addition to all of the other requirements for evidence to 
be new and material.  See 38 C.F.R. § 3.156(a) (2001).  

In Kent v. Nicholson, supra, the Court held that when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate those element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Kent v. Nicholson, supra.  

In the Joint Motion, the parties agreed that the veteran 
should be provided with a new notice letter that comports 
with the holding of Kent v. Nicholson, supra.  Therefore, the 
case will be remanded to permit this notice.

The Board is also cognizant of the holding of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in which the Court 
held that the notification provided to a claimant in a claim 
for service connection should include information on the 
degree of disability and effective date should service 
connection be granted.  In this case, as the Dingess/Hartman 
decision was rendered after the Board's October 2005 decision 
in this case, the veteran has not yet been provided with that 
requisite information.  As such, to ensure that there is no 
prejudice to the veteran in this regard, the Board is 
additionally remanding this case in part to comply with that 
notice requirement.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran 
an updated VCAA notice letter that 
complies with the requirements set 
forth in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Regarding Kent v. Nicholson, the letter 
should

(a) recite the correct regulation 
pertinent to new and material evidence, 
that is, 38 C.F.R. § 3.156(a) (2001), 
pertinent to claims filed prior to 
August 29, 2001:  New and material 
evidence is defined as evidence not 
previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration; which is neither 
cumulative nor redundant; and which, by 
itself or in connection with evidence 
previously assembled, is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).  

(b) state the reason for the Board's 
final November 1999 decision denying the 
claim on its merits, that is, no acquired 
psychiatric disorder was shown in service 
or within one year after separation 
therefrom, nor was such a disorder shown 
to be caused by any incident of service.  

(c) notify the veteran that for purposes 
of satisfying the requirement that the 
additional evidence received bear 
directly and substantially upon the 
specific matter under consideration, that 
"specific matter" is:  whether an 
acquired psychiatric disorder was shown 
in service or within one year thereafter, 
or was caused by an incident of service.  
The letter should advise that the 
additional evidence should bear directly 
and substantially upon that specific 
matter.  See 38 C.F.R. § 3.156(a) (2001).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any acquired 
psychiatric disorder since January 2002 
(but for records of VA treatment from 
February 2005 to June 2006, which are on 
file).  After securing any necessary 
release(s), the RO should obtain these 
records.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which an appeal has been perfected, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



